Title: James Madison: Notes, December 1826
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1826-1830?]
                            
                        
                        Exceptions to the maxim that commerce should be free
                        1. In cases where other nations would not follow the example, or admit a reciprocity.
                        2. To procure safety at the expence of interest--as in naval resources & other means of defence
                        3. To secure the means of transporting articles of commerce agst. the contingency of wars among carrying Nations which
                            divert or raise the price & ensurance of foreign bottoms
                        4. Duties on commerce for more conveniently in some cases, raising revenue.
                        5. Where the encouragement tends, not to divert hands from other preferable objects, but to attract foreigners for the
                            work, into the Country. (a) turn over
                        (a) Manufactures have generally been transplanted by the actual transfer of Manufacturers--as into Italy on the fall of the
                            Greek Empire--from Italy into Spain and Flanders by the loss of liberty in Florence &c--from Flanders &
                            France into England by the persecutions of Philip & revocation of the Edict of Nantz--and from Europe into
                            America, by the causes of emigration from the former into the latter.
                        In Reign of Chs. 2. Imports of French luxuries turned the ballance agst. England 1,330,000 £ St: The Parlt.
                            prohibd. & the Brit: manufactures grew up & trade ballanced itself—In Js: 2. trade again opened &
                            the balance till prohibition renewed, was 1,712,559:7-0. £ St: See Anderson, & pamphlet on Edens Treaty p. 7, 10.
                        6. To foster infant establishments & enterprizes of an expensive & complex nature untill they grow up
                            & can support themselves—See Franklin’s Pamphlet Considerations See also Anderson Introduction
                            p. xlix
                        7. To counteract foreign machinations, as of G.B. agst. the Cotton & Glass Manufactories in U. S.
                        8. Where a successful change in the direction of industry or labor, depends on a general Union of
                                efforts at the same time, which may not be attainable without the aid of public authority.
                        9. Where the inveteracy of general habit resists useful innovations--as in the refusal of the French laborers to use the
                            American hoe & mall, instead of their own awkward ones. It happens in many cases that business accustomed long to
                            a channel, which if good at first has become bad, continues in it until in some degree forced, or seduced into a better by
                            an enlightened Government.
                        10. Temporary prevention of export of Specie, as a guard to Banks agst. measures of a foreign Govt. for underming them
                            & distressing the pub: operations, as in the time of the war of 1812
                        Influence of Commerce on Government(10
                        Exceptions to the maxim that commerce should be free. p. 5.
                        Influence of Foreign Commerce on Government..............p 10
                        Emigration...............................................p. 40
                        Influence of a large public debt on Government...........p. 48
                        Miscellanies..............................................p
                        
                            
                                
                            
                        
                    